Title: From George Washington to John Hancock, 5 October 1775
From: Washington, George
To: Hancock, John



Sir
Camp at Cambridge October 5. 1775

I was honoured with your Favour of the 26th ult: late the Night before last, and a Meeting of the General Officers having been called upon a Business which will make a considerable Part of this Letter, I took the Oppy of laying before them those Parts of yours which respect the Continuance, & new modelling the Army—the Fuel, Cloathing & other Preparations for the ensuing Winter. They have taken two or three Days to consider, & as soon as I am possessed of their Opinions, I shall lose no Time in transmitting the Result, not only on the above Subjects, but the Number of Troops necessary to be kept up. I have also

directed the Commissy Genl, & the Quarter Master Genl, to prepare Estimates of the Expence of their Departments, for a certain given Number of Men, from which a Judgment may be made, when the Number of Men to be kept in Pay is determined. All which, I shall do myself the Honour to lay before the Congress, as soon as they are ready.
I have now a painful tho a necessary Duty to perform respecting Doctor Church Director General of the Hospital. About a Week ago, Mr Secrety Ward of Providence, sent up to me one Wainwood an Inhabitant of Newport, with a Letter directed to Major Cane in Boston, in Characters which he said had been left with Wainwood some Time ago, by a Woman who was kept by Dr Church. She had before press’d Wainwood, to take her to Capt. Wallace, Mr Dudley the Collector, or George Rome, which he declined. She then gave him the Letter, with a strict Charge to deliver it to either of those Gentlemen. He suspecting some improper Correspondence, kept the Letter & after some Time opened it; but not being able to read it, laid it up, where it remained untill he received an obscure Letter from the Woman, expressing an Anxiety after the original Letter. He then communicated the whole Matter to Mr Ward, who sent him up with the Papers to me. I immediately secured the Woman, but for a long Time, she was Proof against every Threat & Perswasion, to discover the Author. However at Length she was brought to a Confession & named Dr Church. I then immediately secured him, & all his Papers. Upon his first Examination he readily acknowledged the Letter, said it was designed for his Brother Fleming, & when decyphered would be found to contain nothing criminal. He acknowledged his never having communicated the Correspondence to any Person here, but the Girl; & made many Protestations of the Purity of his Intentions. Having found a Person capable of decyphering the Letter I in the mean Time had all his Papers searched but found nothing criminal among them—but it appeared on Inquiry that a Confidant had been among the Papers before my Messenger arrived. I then called the General Officers together for their Advice, the Result of which you will find in the Inclosure No. 1. The decyphered Letter is the Inclosure No. 2. The Army & Country are exceedingly irritated & upon a free Discussion of the Nature, Circumstances & Consequence of this Matter it has

been unanimously agreed to lay it before the Honbl. Congress for their special Advice, & Direction. At the same Time suggesting to their Consideration, whether an Alteration of the 28th Article of War may not be necessary. As I shall reserve all farther Remarks upon the State of the Army till my next, I shall now beg Leave to request the Determination of Congress as to the Property & Disposal of such Vessels & Cargoes as are designed for the Supply of the Enemy & may fall into our Hands. There has been an Event of this Kind at Portsmouth as by the Inclosure No. 3. in which I have directed the Cargo to be brought hither for the Use of the Army, reserving the Settlement of any Claims of Capture to the Decision of Congress. As there are many unfortunate Individuals whose Property has been confiscated by the Enemy, I would humbly suggest to the Consideration of Congress the Humanity of applying in part, or in the whole such Captures to the Relief of those Sufferers after compensating any Expence of the Captors & for their Activity & Spirit. I am the more induced to request this Determination may be speedy, as I have directed 3 Vessels to be equipped in order to cut off the Supplies, & from the Number of Vessels hourly arriving it may become an Object of some Importance. In the Disposal of these Captures; for the Encouragement of the Officers & Men, I have allowed them one third of the Cargoes except military Stores, which with the Vessels are to be reserved for the publick Use. I hope my Plan as well as the Execution will be favoured with the Approbation of Congress.
One Mr Fisk, an intelligent Person, came out of Boston on the 3d Instt & gives us the following Advices. That a Fleet consisting of a 64—& 20 Gun Ship, 2 Sloops of 18 Guns, 2 Transports with 600 Men were to sail from Boston as yesterday. That they took on Board two Mortars, four Howitzers, & other Artillery calculated for the Bombardment of a Town—their Destination was kept a profound Secret.
That an Express Sloop of War which left England the 8th August arrived 4 Days ago. That General Gage is recalled, & last Sunday resigned his Command to General Howe. That Ld Percy, Col. Smith, & other Officers who were at Lexington, are ordered Home with Gage—That 6 Ships of the Line, & 2 Cutters were coming out under Sir Peter Dennis. That 5 Regiments & 1000 Marines, are ordered out, & may be expected in 3 or 4

Weeks. No Prospect of Accomodation, but the Ministry determined to push the War to the utmost.
I have an Express from Col. Arnold, & h[e]rewith send a Copy of his Letter & an Inclosure No. 4. & 5. I am happy in finding he meets with no Discouragement. The Claim of the Riffle Officers to be independant of all the superiour Officers, except Col. Arnold is without any Countenance, or Authority from me, as I have signified in my last Dispatch both to Col. Arnold & Capt. Morgan. The Captain of the Brig from Quebec for Boston, informs me that there is no Suspicion of any such Expedition, & that if Carlton is not drove from St Johns, so as to be obliged to throw himself into Quebec, it must fall into our Hands; as it is left without a Regular Soldier, & many of the Inhabitants most favourably disposed to the American Cause. That there is the largest Stock of Ammunition ever collected in America.
In the above Vessel some Letters were also found from an Officer at Quebec to General Gage & Major Sheriff at Boston containing such an Account of the Temper of the Canadians as cannot but afford the highest Satisfaction. I have though⟨t⟩ it best to forward them. They are the Inclosures No. 6 & 7. I am with the greatest Respect & Regard, Sir, Your most Obed. & very Hbble Servt

Go: Washington

